Title: To Thomas Jefferson from John Fowler, 13 December 1804
From: Fowler, John,Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Congress Hall13th. Decr. 1804
                  
                  Mr. John Clay of the City of New Orleans is desirous of being appointed Surveyor and Inspector of that port—we beg leave to state that Mr. Clay is a young Gentleman of respectable connections—was born in Virginia—raised in Kentucky—bread a Merchant—did business as such for several years in Lexington Kentucky—has spent nearly two years in Spain & France—but for the four last years has resided at New Orleans & has been doing business as a commission Merchant.—Mr. Clay is Esteemed by all who know him to be a ready & correct Accomptant—an honest man—of unimpeached integrity & in all things qualified to fill the Offices which he now solicits—to which solicitation we chearfully subscribe—& request you will be so good as to make known this our Joint request to the President—
                  We remain with sentiments of high respect—
                  Sir yr. Obt. Servts.
                  
                     John Fowler 
                     
                     M Lyon 
                     
                  
               